JOHNSTONE, Justice
(concurring in part and dissenting in part).
But for one reservation, I concur. The reservation is that I would not agree that a civil defendant facing the prospect of indictment could be put to trial fairly in the civil case over his objection, even if he were not required to testify and even if the plaintiff were not allowed to argue the defendant’s silence against him. Such a trial, even with these accommodations, would confront the defendant with the unfair dilemma of either waiving his right to testify in his own defense in the civil trial or waiving his right not to incriminate himself in the prospective criminal proceedings.